This is an action for damage on account of personal injury. The evidence tended to prove that the plaintiff was overtaken, struck, and injured by defendant's engine while he was walking alongside the track in the city of Fayetteville on September 11, 1915. At the close of the evidence a motion to nonsuit was sustained. Plaintiff appealed.
Upon the evidence in this case, following the well settled decisions of this Court, we are of opinion that the motion to nonsuit was properly allowed.
Affirmed. *Page 772